902 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert WILLIAMSON;  Plaintiff-Appellant,Charles R. Turner;  John L. Lisle;  Franklin Wells;  StevenJackson;  Nicholas Rollinger;  Allen Gripp;  Jessie Hampton;William Rose;  Jerry Martin;  Thomas A. Patterson;  LouisPowers;  Robert Hook;  Newby Whitt;  Edward Anthony;  LarryKeown;  Rodney Moore;  Douglas Ray;  Donald Thurman, Appellants,v.Alma OVERSTREET;  Mr. Bates;  Unknown Officer, Defendants-Appellees.
No. 89-6163.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

1
Before KENNEDY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Williamson appeals the dismissal as frivolous pursuant to 28 U.S.C. Sec. 1915(d) of this civil rights action filed as a class action under 42 U.S.C. Sec. 1983.  Plaintiffs alleged that they were subjected to cruel and unusual punishment during a transfer via bus from the Western Kentucky Farm Center to the Marion County Adjustment Center.  The district court afforded plaintiffs an opportunity to amend their complaint, then dismissed the complaint sua sponte.


4
Upon consideration, we conclude that the district court properly dismissed the complaint for the reasons stated in its memorandum and order entered August 30, 1989.  In short, plaintiffs alleged nothing which arises to the level of an eighth amendment violation.   See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation